                                                                         Case 5:18-cv-00198-EJD Document 228 Filed 10/18/18 Page 1 of 3




                                                                  1                                  UNITED STATES DISTRICT COURT

                                                                  2                               NORTHERN DISTRICT OF CALIFORNIA

                                                                  3                                          SAN JOSE DIVISION

                                                                  4

                                                                  5     IN RE                                               Case No. 5:18-cv-00198-EJD

                                                                  6     INDUCTORS ANTITRUST LITIGATION
                                                                                                                            CASE MANAGEMENT ORDER
                                                                  7
                                                                                                                            Re: Dkt. Nos. 226, 227
                                                                  8

                                                                  9

                                                                 10          On October 4, 2018, the parties appeared before Judge Edward J. Davila for a case

                                                                 11   management conference. Based on the parties’ Joint Case Management Statement (Dkt. No. 201),
United States District Court




                                                                 12   their subsequent proposals (Dkt. Nos. 226, 227), and the discussions held at the conference,
                               Northern District of California




                                                                 13          IT IS HEREBY ORDERED that the court adopts the parties’ statement of disputed factual

                                                                 14   and legal issues as set forth in the Case Management Statement.

                                                                 15          IT IS FURTHER ORDERED that the court declines to adopt the extended deadline to amend

                                                                 16   pleadings proposed by Plaintiffs. Instead, the deadline for joinder of any additional parties, or other

                                                                 17   amendments to the pleadings, is sixty days after entry of this order. The parties are instructed to

                                                                 18   comply with Federal Rule of Civil Procedure 15 in seeking joinder of parties or amendments to the

                                                                 19   pleadings prior to expiration of the deadline. Amendments sought after the deadline must comply

                                                                 20   with Federal Rule of Civil Procedure 16.

                                                                 21          IT IS FURTHER ORDERED that the parties shall complete the exchange of initial

                                                                 22   disclosures within 30 days of the expiration of the current stay on merits discovery.

                                                                 23          IT IS FURTHER ORDERED the court adopts the parties’ stipulated modification to the

                                                                 24   presumptive limitation on the number of permissible interrogatories. No other modifications to the

                                                                 25   presumptive limitations on discovery are ordered at this time. Absent an additional agreement, any

                                                                 26   request to modify the presumptive limitations shall be made to this court by administrative motion

                                                                 27   under Civil Local Rule 7-11.

                                                                 28                                                     1
                                                                      Case No.: 5:18-cv-00198-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                         Case 5:18-cv-00198-EJD Document 228 Filed 10/18/18 Page 2 of 3




                                                                  1          IT IS FURTHER ORDERED that any disputes with respect to discovery or disclosure are

                                                                  2   referred to the assigned Magistrate Judge.

                                                                  3          IT IS FURTHER ORDERED that the parties shall meet and confer further in order to reach

                                                                  4   an agreement on an ADR process within 10 days of the date of this Order. Within that same

                                                                  5   timeframe, the parties shall either (1) file the form entitled “Stipulation and (Proposed) Order

                                                                  6   Selecting ADR Process” if an agreement is reached, or (2) file the form entitled “Notice of Need for

                                                                  7   ADR Phone Conference.”

                                                                  8          IT IS FURTHER ORDERED that the court finds it appropriate to schedule this action for

                                                                  9   regular Case Management Conferences through the date of the Trial Setting Conference on the

                                                                 10   following dates:

                                                                 11      •   December 17, 2018
                                                                         •
United States District Court




                                                                 12          April 25, 2019
                               Northern District of California




                                                                 13      •   August 29, 2019

                                                                 14      •   December 12, 2019

                                                                 15      •   April 23, 2020

                                                                 16          Each conference is scheduled for 10:00 a.m. The parties shall file updated Joint Case
                                                                      Management Conference Statements no later than nine days before a scheduled conference.
                                                                 17
                                                                             IT IS FURTHER ORDERED following additional schedule through Plaintiff’s anticipated
                                                                 18
                                                                      Motion for Class Certification shall apply to this case:
                                                                 19
                                                                        EVENT                                                     DEADLINE
                                                                 20
                                                                        Parties to File ESI Stipulation, Protective Order,
                                                                 21                                                               November 1, 2018
                                                                        and Expert Stipulation
                                                                 22     Deadline for Defendants to Complete Substantial           April 1, 2019
                                                                        Production of Transactional Data
                                                                 23
                                                                        Joint Trial Setting Conference Statement                  June 16, 2020
                                                                 24
                                                                        Trial Setting Conference                                  June 25, 2020 at 11:00 a.m.
                                                                 25
                                                                        Fact Discovery Cutoff                                     July 29, 2020
                                                                 26
                                                                        Deadline(s) for Filing Discovery Motions                  See Civil Local Rule 37-3
                                                                 27

                                                                 28                                                     2
                                                                      Case No.: 5:18-cv-00198-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                           Case 5:18-cv-00198-EJD Document 228 Filed 10/18/18 Page 3 of 3




                                                                  1       Deadline for Plaintiffs to file Anticipated Motion for   August 12, 2020
                                                                          Class Certification
                                                                  2
                                                                          Deadline to file Opposition to Motion for Class          November 10, 2020
                                                                  3       Certification

                                                                  4       Deadline to file Reply to Opposition to Motion for       January 7, 2021
                                                                          Class Certification
                                                                  5
                                                                                                                                   February 25, 2021
                                                                          Hearing on Class Certification
                                                                  6                                                                at 10:00 a.m.
                                                                  7            Additional deadlines will be scheduled in connection with a future Case Management
                                                                  8   Conference.
                                                                  9            IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for Civil
                                                                 10   Cases, a copy of which is available from the Clerk of the Court,1 with regard to the timing and
                                                                 11   content of the Joint Trial Setting Conference Statement, and all other pretrial submissions.
United States District Court




                                                                 12
                               Northern District of California




                                                                 13            IT IS SO ORDERED.
                                                                 14   Dated: October 18, 2018
                                                                 15                                                     ______________________________________
                                                                 16                                                     EDWARD J. DAVILA
                                                                                                                        United States District Judge
                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26
                                                                      1
                                                                              A copy of Judge Davila’s standing order is also available on the court’s website at
                                                                      www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                                                 27   then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                                                      for Civil Cases.”
                                                                 28                                                   3
                                                                      Case No.: 5:18-cv-00198-EJD
                                                                      CASE MANAGEMENT ORDER
